Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 06/22/2022 has been entered. Claims 1 and 6 have been amended. Claims 1-2, 5-6 and 8-9 remain pending in the application.

	Response to Arguments	
3.	Applicant’s arguments with respect to Claims 1-2, 5-6 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (20180158176 A1) in view of Nguyen et al. (US 20120206630 A1) and further in view of Kajiwara et al. (US 20150181083 A1) and He et al. (US 20160287116 A1).
Regarding claim 1, Hung teaches an image processing device (e.g. charged-coupled devices, see [0014]) comprising: 
 acquire an input image (FIG. 1A is an original image, see [0054]);
generate a plurality of comparison images by superimposing each of a plurality of noises with different densities from each other (FIG. 1B is corrupted with the noise model-1; FIG. 1C is corrupted with the noise model-2, see [0054] and all three images were tested with different noise level for 5%, 10%, and 15%, see [0095]) on a target region being at least part of the input image (The size of filtering neighborhood window is 3 by 3 and each image with a size of 512 by 512 pixels, see [0065] and regions of Fig. 5A); and  
estimate a noise level of the input image based on a plurality of degradation levels obtained by calculating, for each of the plurality of comparison images, the degradation level of the comparison image with respect to the input image (Table 15 shows test results of Lena with entropy 15.12 and T.sub.0=67 in 5%, 10% and 15% noise levels and the SSIM measures image quality considering human subjectivity in the context of luminance, contrast, and structural similarity. The comparison between original image x and filtered image y can be calculated using the following equation 8, see [0064]).  
However, Hung does not teach device comprising at least one memory operable to store program code; and at least one processor operable to read the program code and operate as instructed by the program code, the program code being configured to cause the at least one processor to; wherein the program code is further configured to cause the at least one processor to estimate, as the noise level, a numerical value between a maximum noise level at which the input image is not degraded and a minimum noise level at which the input image is degraded.
In an analogous art, Nguyen teaches device comprising at least one memory operable to store program code (program may be distributed via a non-transitory computer-readable recording medium such as Compact Disc Read Only Memory (CD-ROM), see [0037]); and at least one processor operable to read the program code and operate as instructed by the program code (the present invention can be achieved as a program which causes a computer to execute the steps included in the image processing apparatus, see [0037]), the program code being configured to cause the at least one processor to wherein the program code is further configured to cause the at least one processor to estimate, as the noise level, a numerical value between a maximum noise level at which the input image is not degraded and a minimum noise level at which the input image is degraded (The calculated maximum value of the amplitude of the noise is N_ max. Accordingly, as shown in FIG. 9, it is identified that the true image signal S (u, v) fluctuates in a range of (F (u, v).+-.N_ max) (hatched region) in each frequency component. That is, when the noise-reduced image exceeds this range (hatched region), it is identified that the true image signal is degraded by the noise reduction processing, see [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the noise detection of Hung with the noise function of Nguyen for providing methods, systems, and apparatuses wherein the noise processing is performed prior to the image restoration processing, whereby the noise included in the input image is reduced. Moreover, the noise processing is performed based on the characteristic of the image restoration processing, whereby the degradation of the image caused by the noise processing is restrained from being emphasized by the image restoration processing as suggested, see Nguyen [0038].
However, Hung and Nguyen do not teach wherein the program code is further configured to cause the at least one processor to compare the plurality of degradation levels with a threshold to estimate the noise level at which the degradation level coincides with the threshold.
	In an analogous field of endeavor, Kajiwara teaches wherein the program code is further configured to cause the at least one processor to compare the plurality of degradation levels with a threshold to estimate the noise level at which the degradation level coincides with the threshold (In S1102, a determination of the degradation degree of mosquito noise by compression is performed by comparing the Q factor acquired in S1101 with a threshold value QTh, see [0114]; and when the Q factor is equal to or more than the threshold value (when the degree of compression is less than or equal to the threshold value and noise is less likely to occur), the number of gradation levels is set to "2, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the noise detection of Hung and the degradation of Nguyen with the threshold of Kajiwara to provide a method and a system by determining a parameter in accordance with the degree of compression wherein a printing result in which noise is less visible is obtained as suggested.
However, Nguyen, Hung and Kajiwara do not teach wherein the program code is further configured to cause the at least one processor to estimate the noise level based on a relationship between a change in the degradation level and a change in a standard deviation of Gaussian noise to be superimposed on the input image.
In an analogous art, He teaches wherein the program code is further configured to cause the at least one processor to estimate the noise level based on a relationship between a change in the degradation level and a change in a standard deviation of Gaussian noise to be superimposed on the input image (The standard deviations of Gaussian white noise added to the BSPMs were 0, 5 10, 20, 40, 60, 80 μV, respectively. Results in FIG. 4 and Table 1 show that CESI has demonstrated a general improvement over WMN in all four statistics. The imaging accuracy such as CC, RE and LE degrades slower than WMN while the noise level goes up and CESI can still maintain CCs as high as 0.92 and 0.94 even under the noise level as high as 60 and 80 μV, [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the noise detection of Hung and the degradation of Nguyen and Kajiwara with the Gaussian standard of He to provide a method and a system by determining a better determine image degradation as suggested.

Regarding claim 2, Hung as modified by Nguyen, Kajiwara and He teaches the image processing device according to Claim 1, wherein the degradation level is structural similarity (To assess the de-noising quality, the Peak Signal-to-Noise Ratio and Structural Similarity Index Metric were used as the quantitative measure, see Hung [0064]).  

Regarding claim 6, Hun teaches an image processing method performed by an image processing device (A method for impulse noise detection and removal in color images, see Abstract), comprising: 
acquiring an input image (FIG. 1A is an original image, see [0054]);   
generating a plurality of comparison images by superimposing each of a plurality of noises with different densities from each other (FIG. 1B is corrupted with the noise model-1; FIG. 1C is corrupted with the noise model-2, see [0054] and all three images were tested with different noise level for 5%, 10%, and 15%, see [0095]) on a target region being at least part of the input image (The size of filtering neighborhood window is 3 by 3 and each image with a size of 512 by 512 pixels, see [0065] and regions of Fig. 5A); and  
estimating a noise level of the input image based on a plurality of degradation levels obtained by calculating, for each of the plurality of comparison images, the degradation level of the comparison image with respect to the input image (Table 15 shows test results of Lena with entropy 15.12 and T.sub.0=67 in 5%, 10% and 15% noise levels and the SSIM measures image quality considering human subjectivity in the context of luminance, contrast, and structural similarity. The comparison between original image x and filtered image y can be calculated using the following equation 8, see [0064]).  
However, Hung does not teach device including a processor; wherein the estimating includes estimating, as the noise level, a numerical value between a maximum noise level at which the input image is not degraded and a minimum noise level at which the input image is degraded.
In an analogous art, Nguyen teaches device including a processor (the present invention can be achieved as a program which causes a computer to execute the steps included in the image processing apparatus, see [0037]); wherein the estimating includes estimating, as the noise level, a numerical value between a maximum noise level at which the input image is not degraded and a minimum noise level at which the input image is degraded (The calculated maximum value of the amplitude of the noise is N_ max. Accordingly, as shown in FIG. 9, it is identified that the true image signal S (u, v) fluctuates in a range of (F (u, v).+-.N_ max) (hatched region) in each frequency component. That is, when the noise-reduced image exceeds this range (hatched region), it is identified that the true image signal is degraded by the noise reduction processing, see [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the noise detection of Hung with the noise function of Nguyen for providing methods, systems, and apparatuses wherein the noise processing is performed prior to the image restoration processing, whereby the noise included in the input image is reduced. Moreover, the noise processing is performed based on the characteristic of the image restoration processing, whereby the degradation of the image caused by the noise processing is restrained from being emphasized by the image restoration processing as suggested, see Nguyen [0038].
However, Hung and Nguyen do not teach wherein the program code is further configured to cause the at least one processor to compare the plurality of degradation levels with a threshold to estimate the noise level at which the degradation level coincides with the threshold.
	In an analogous field of endeavor, Kajiwara teaches wherein the program code is further configured to cause the at least one processor to compare the plurality of degradation levels with a threshold to estimate the noise level at which the degradation level coincides with the threshold (In S1102, a determination of the degradation degree of mosquito noise by compression is performed by comparing the Q factor acquired in S1101 with a threshold value QTh, see [0114]; and when the Q factor is equal to or more than the threshold value (when the degree of compression is less than or equal to the threshold value and noise is less likely to occur), the number of gradation levels is set to "2, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the noise detection of Hung and the degradation of Nguyen with the threshold of Kajiwara to provide a method and a system by determining a parameter in accordance with the degree of compression wherein a printing result in which noise is less visible is obtained as suggested.
However, Nguyen, Hung and Kajiwara do not teach wherein the program code is further configured to cause the at least one processor to estimate the noise level based on a relationship between a change in the degradation level and a change in a standard deviation of Gaussian noise to be superimposed on the input image.
In an analogous art, He teaches wherein the program code is further configured to cause the at least one processor to estimate the noise level based on a relationship between a change in the degradation level and a change in a standard deviation of Gaussian noise to be superimposed on the input image (The standard deviations of Gaussian white noise added to the BSPMs were 0, 5 10, 20, 40, 60, 80 μV, respectively. Results in FIG. 4 and Table 1 show that CESI has demonstrated a general improvement over WMN in all four statistics. The imaging accuracy such as CC, RE and LE degrades slower than WMN while the noise level goes up and CESI can still maintain CCs as high as 0.92 and 0.94 even under the noise level as high as 60 and 80 μV, [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the noise detection of Hung and the degradation of Nguyen and Kajiwara with the Gaussian standard of He to provide a method and a system by determining a better determine image degradation as suggested.

Regarding claim 8, Hung as modified by Nguyen, Kajiwara and He teaches the image processing device according to Claim 1, wherein the estimated noise level is used for noise removal in the input image (The classical median filter (MF) is an efficient and common non-linear type filtering algorithm to remove impulse noise in gray-level, color, and multichannel images, see Hung [0059]).

Allowable Subject Matter
6.	Claims 5 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 9 please see the Non-final action mailed on 02/24/2022

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salvador et al. (US 20170132763 A1) discloses denoising by dividing an input image into small square overlapping patches, computing and storing the mean value of each patch, and subtracting it from the patch. Each zero-mean patch is then automatically aligned to a reference orientation by computing a few relevant DCT coefficients of the patch, analyzing the patch orientation in terms of transposition, inversion and horizontal and vertical flipping, and applying a re-orientation transform to automatically pose the patch in a standard orientation, regardless of its contents.
Jones et al. (US 20100073466 A1) discloses that a method is provided for processing image data for display by a multiple-view display device (24) so as to reduce the visibility of undesirable artefacts. Image pixel data are received (20, 21) representing the pixel brightness’s of respective images or sequences of images. The pixel data are processed (22) by applying a unidirectional filter. The processed pixel data for the images may then be interleaved (23) and supplied to the display device (24). 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641